Case 8:20-cr-00077-CEH-TGW Document 104 Filed 06/23/21 Page 1 of 1 PageID 679




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

            HONORABLE CHARLENE EDWARDS HONEYWELL

  CASE NO. 8:20-cr-77-CEH-TGW                    DATE: June 23, 2021
 TITLE:   USA v. Jose Ismael Irizarry
  TIME:    10:10 AM – 12:01 PM                   TOTAL: 1 hour 56 minutes
  Courtroom Deputy: Bettye Samuel              Interpreter: N/A


  Court Reporter: Sharon Miller                Probation: Kelly Primrose
  Counsel for Government:       Joseph Palazzo/Mark A. Irish
  Counsel for Defendant:        Humberto R. Dominguez

                               CRIMINAL MINUTES

Court in session and counsel identified for the record.

Defendant sworn and adjudicated guilty as to Counts One, Two, Three, Four, Five,
Six, Seven, Eight, Nine, Ten, Eleven, Twelve, Thirteen, Fourteen, Fifteen, Sixteen,
Seventeen, Eighteen, and Nineteen of the Indictment.

Counsel addressed the Court.

Defendant’s Witness #1: Jose Ismael Irizarry, previously sworn
Direct examination by Humberto R. Dominguez
Cross examination by Joseph Palazzo
Redirect by Humberto R. Dominguez
Witness excused

Government’s objection to the Final Presentence Investigation Report:
Paragraph 61 [Adjustment for Role in the Offense]: SUSTAINED for the reasons
stated on the record.

The Court sua sponte continued the hearing. It will be rescheduled by separate notice.

Court adjourned.


                                           1
